962 So. 2d 422 (2007)
Linda S. HOWARD
v.
SERVICE TRANSPORT COMPANY, National Interstate Insurance Company and Harvey Paul Geudry, Jr.
Christopher Scott Pittman and Tana L. Pittman, et al.
v.
Harvey Paul Geudry, Jr., Service Transport Company, et al.
No. 2007-CC-1733.
Supreme Court of Louisiana.
August 27, 2007.
In re Service Transport Company; National Interstate Insurance Company; Geudry, Harvey Paul Jr.;  Defendant(s); Applying for Supervisory and/or Remedial Writs, Parish of E. Baton Rouge, 19th Judicial District Court Div. D, Nos. 525,743, 528,167; to the Court of Appeal, First Circuit, No. 2007 CW 1571.
Denied.
VICTORY, J., would grant.
TRAYLOR, J., would grant.
KNOLL, J., would grant.